Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James E. Walton on 5/20/2022.

The application has been amended as follows: 
1. (Currently Amended) A precision threaded locator fastener bushing for use with a fixture plate, the precision threaded
locator fastener bushing comprising:
a housing comprising:
external threads for releasably and adjustably coupling the housing to the fixture plate;
an external precision locating surface;
an internal precision locating surface;
a ten‐point driver element formed at one end of the housing by axial grooves projecting into the surface of the internal precision locating surface; and
an axial bore passing through the housing; and
a precision locating stud disposed within the axial bore, the precision locating stud having an external stud precision locating surface in a first end thereof;
a biasing element for biasing the precision locating stud in an extended position in which at least a portion of the external stud precision locating surface extends out of the housing; and
an insert installed at the other end of the housing to retain the precision locating stud and the biasing element within the axial bore of the housing
wherein the precision locating stud is radially precisely located against the internal precision locating surface of the housing when the precision locating stud is in the extended position, such that the precision locating stud remains co‐axial with the housing between a retracted position and the extended position.

This application is in condition for allowance except for the presence of claims 11-13 directed to an invention non-elected without traverse.  Accordingly, claims 11-13 are hereby cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding sole independent claim 1, the prior art fails to teach, either alone or in obvious combination, a precision threaded locator fastener bushing comprising: a housing with external threads, an external precision locating surface, an internal precision locating surface, a ten‐point driver element formed at one end of the housing by axial grooves projecting into the surface of the internal precision locating surface, and an axial bore passing through the housing; and a precision locating stud disposed within the axial bore having an external stud precision locating surface; a biasing element; an insert to retain the precision locating stud and the biasing element within the axial bore of the housing, wherein the precision locating stud is radially precisely located against the internal precision locating surface of the housing when the precision locating stud is in the extended position, such that the precision locating stud remains co‐axial with the housing between a retracted position and the extended position in combination with the other limitations of the claim.
Claims 2-10 stand allowed as dependent from allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726